UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2012 BHM DISCRETIONARY FUTURES FUND L.P. (Exact name of registrant as specified in its charter) Delaware 000-5428427-3371689 (State or other(Commission File(IRS Employer jurisdiction of Number)Identification No.) incorporation) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, NY 10036 (Address and Zip Code of principal executive offices) Registrant's telephone number, including area code: (212) 296-1999 Not Applicable (Former name or former address, if changed since last report) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02UNREGISTERED SALES OF EQUITY SECURITIES. On October 1, 2012,the registrant issued5,617.6700 units of limitedpartnershipinterest ("Units") in exchange for $4,482,620 in a transactionthat was notregisteredunder the Securities Act.The Units were issued in reliance upon applicableexemptions from registrationunder Section 4(2) of the Act and Section 506 of Regulation D promulgated there under. SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. BHM DISCRETIONARY FUTURES FUND L.P. By: Ceres Managed Futures LLC General Partner By /s/ Walter Davis Walter Davis President and Director By /s/ Damian George Damian George Chief Financial Officer Date: October 2, 2012 Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, NY 10036 October 2, 2012 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:BHM Discretionary Futures Fund L.P. Current Report on Form 8-K Ladies and Gentlemen: On behalfofBHM Discretionary FuturesFund L.P.andpursuantto Rule13a-11 promulgated by the Securities and ExchangeCommission (the"Commission"),we transmitherewith for filing with theCommission via EDGAR a Current Report on Form 8-Kpursuantto theSecuritiesExchangeAct of 1934 and therules and regulations there under. Shouldmembers of theCommission'sstaff have anyquestions or comments with respect to this filing,please contact the undersigned at (212) 296-1296. Very truly yours, /s/ Delores Jaramillo Delores Jaramillo
